DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1-12 are pending and have been examined in this Office Action.  Claims 10-12 have been added since the last Office Action.    
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Dienwiebel on 04/28/2021.
The application has been amended as follows: 
Claim 1, line 8 has been changed to read “in response to the result of the comparison being
Claim 1, line 9 has been changed to read “the motor vehicle has departed the travel route”.  
In claim 2, the last two lines, beginning with “preferably” are deleted.  
In claim 3, line 1, “the geo-object” is changed to “the at least one geo-object”.  
In claim 3, line 2, “a geo-object” is changed to “the geo-object” and “a user-specific interest” is changed to “the user-specific interest”.  
In claim 3, lines 3 and 6, “the established geo-object” is changed to “the at least one geo-object”.  
In claim 3, line(s) 7, “a sensor apparatus” is changed to “the sensor apparatus”.  
In claims 5, lines 5 and 10, “the established geo-object” is changed to “the at least one geo-object”.  
In claim 6, line 6, “the established geo-object” is changed to “the at least one geo-object”.  
In claim 6, line 8, has been changed to read “the merging of the travel route”.
Claims 8 has been changed to read “A navigation apparatus having a processor and storage medium, wherein the processor is configured to perform the method according to claim 1 when executing program code stored on the storage medium.”  
In claim 9, line 1, “A motor vehicle” is changed to “The motor vehicle”.  
Claims 10 has been canceled.
Allowable Subject Matter
Claims 1-9, 11, and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art, taken alone or in combination, teach defining a category of an object based on at least a traffic signed detected, and determining an object from the category to set as an intermediate destination for a route based on determination of a deviation from a provided route, along with the other limitations of the independent claim.  The examiner could find no motivation to combine references to read on all the limitations without improper hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362.  The examiner can normally be reached on M-Th 5:30am-2:30pm F 5:30-11:30 am EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David P. Merlino/Primary Examiner, Art Unit 3669